

I-WEB MEDIA, INC.
PROMISSORY NOTE

 
Principal Amount:  $10,000
December 16, 2010

 
FOR VALUE RECEIVED, I-Web Media, Inc., a Delaware corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order of Rockland
Group LLC, a Texas limited liability company (the “Holder”), in immediately
available funds, the total principal sum of Ten Thousand Dollars ($10,000).  The
principal hereof and any unpaid accrued interest thereon shall be due and
payable on or before 5:00 p.m., Eastern Standard Time, on January 15, 2011 (the
“Maturity Date”) (unless such payment date is accelerated as provided in Section
3 hereof).  Payment of all amounts due hereunder shall be made at the address of
the Holder provided for in Section 6 hereof.  Interest shall accrue at the rate
of fifteen percent (15%) per annum on this Note from the date hereof.  In
addition, all wire transaction fees incurred by Holder will be reimbursed to
Holder.
 
 
1.
History of the Loan.  This Note is being delivered to Holder as consideration
for a short term cash loan by and between the Company and Holder, made of even
date hereof (the “Loan”).

 
 
2.
Payment Schedule.  All principal, interest, and wire transaction fees due under
this Note will be due and payable by the Company to the Holder on January 15,
2011.

 
 
3.
Prepayment.  The Company may at any time prepay all or any part of the
then-outstanding principal and interest, provided that concurrently with each
such prepayment the Company shall pay accrued interest on the principal, if any,
so prepaid to the date of such prepayment.

 
 
4.
Transferability.  This Note shall not be transferred, pledged, hypothecated, or
assigned by either party without the express written consent of the other
Party.  In the event any third party acquires a controlling interest in the
Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets.  In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets aware of the terms of this Section and this Note.

 
 
5.
Default.  The occurrence of any one of the following events shall constitute an
Event of Default:

 
(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;
 
(b)           The material breach of any representation or warranty in this
Note.  In the event the Holder becomes aware of a breach of this Section 7(b),
the Holder shall notify the Company in writing of such breach and the Company
shall have five business days after notice to cure such breach;
 
(c)           The breach of any covenant or undertaking, not otherwise provided
for in this Section 7;

 
 

--------------------------------------------------------------------------------

 

(d)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or
 
(e)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution, or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.
 
Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.
 
 
6.
Notices.  All notices required under this Note shall be given as follows:

 

 
If to the Company:
James F. Groelinger

Chief Executive Officer
I-Web Media, Inc.
1 International Boulevard, Suite 400
Mahwah, NJ  07495
E-mail: jgroelinger@hbcapital.com
Fax:  (518) 252-3917
 

 
If to the Holder:
Harry Pond

Managing Partner
Rockland Group LLC
706 Hillcrest Dr.
Richmond, TX  77469
E-mail: rockhpond@gmail.com
Fax: 281-242-0080

 
 

--------------------------------------------------------------------------------

 

 
7.
Governing Law; Venue.  This Note is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of
Texas.  Any cause of action brought to enforce any provision of this Note shall
be brought in the appropriate court in Fort Bend County, Texas.  If any
provision of this Agreement is declared void, such provision shall be deemed
severed from this Note, which shall otherwise remain in full force and
effect.  This Note shall supersede any previous agreements, written or oral,
expressed or implied, between the parties relating to the subject matter hereof

 
 
8.
Conformity with Law.  It is the intention of the Company and Holder to conform
strictly to applicable usury and similar laws.  Accordingly, notwithstanding
anything to the contrary in this Note, it is agreed that the aggregate of all
charges which constitute interest under applicable usury and similar laws that
are contracted for, chargeable, or receivable under or in respect of this Note,
shall under no circumstances exceed the maximum amount of interest permitted by
such laws, and any excess, whether occasioned by acceleration or maturity of
this Note or otherwise, shall be canceled automatically, and if theretofore
paid, shall be either refunded to the Company or credited on the principal
amount of this Note.

 
 
9.
Modification; Waiver.  No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and Holder.  If any provision of this Note shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction.  This Note supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof

 
IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as of December 16, 2010.
 
“Company”
 
“Holder”
     
I-Web Media, Inc.,
 
Rockland Group LLC
     
a Delaware corporation
 
a Texas limited liability company
     
[sig]
   
/s/ James F. Groelinger
 
/s/ Harry Pond                                                      
     
By:         James F. Groelinger
 
By: Harry Pond
     
Its:         Chief Executive Officer
 
Its: Managing Partner

 
 
 

--------------------------------------------------------------------------------

 